UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                              No. 02-4023
JOHN MITCHELL,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge;
              Welton Curtis Sewell, Magistrate Judge.
                           (CR-01-421)

                   Submitted: December 12, 2002

                       Decided: January 31, 2003

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jeffrey D. Zimmerman, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Vidya Kurella, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MITCHELL
                              OPINION

PER CURIAM:

   John Mitchell appeals his conviction and four month sentence for
possession of marijuana and giving false information. Mitchell chal-
lenges the district court’s ruling denying his motion to suppress. We
affirm.

   We conduct a de novo review of the ultimate ruling on a suppres-
sion motion and review factual findings underlying the ruling for
clear error. United States v. Simons, 206 F.3d 392, 398 (4th Cir.
2000), cert. denied, 122 S. Ct. 292 (2001). When a suppression
motion has been denied, we view the evidence in the light most favor-
able to the Government. See United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998).

   Mitchell contends he was stopped and frisked in violation of the
Fourth Amendment. An officer may seize a person if the officer can
articulate reasonable suspicion that the person has just committed or
is about to commit a crime and may pat down the person’s outer
clothing for weapons if the officer reasonably believes that the person
may be armed. Terry v. Ohio, 392 U.S. 1, 21-22, 27 (1968). To justify
an investigatory detention, an officer must be able to point to specific
and articulable facts that taken together with rational inferences from
those facts, reasonably warrant that intrusion. Id. at 22. Given the
totality of the circumstances, we find that the officers had a reason-
able, articulable suspicion to conduct a Terry stop and frisk.

   Mitchell contends his warrantless arrest and search violated his
rights under the Fourth Amendment. Probable cause to arrest exists
if "at that moment the facts and circumstances within [the agents’]
knowledge and of which they had reasonably trustworthy information
were sufficient to warrant a prudent [person] in believing that the
[defendant] had committed or was committing an offense." Beck v.
Ohio, 379 U.S. 89, 91 (1964). Mitchell provided probable cause for
his arrest by attempting to flee police, see United States v. Martinez-
Gonzales, 686 F.2d 93, 100 (2d Cir. 1982), and by refusing to provide
identification in violation of 10 U.S.C. § 2674 (2000) and 32 C.F.R.
§ 234.3(b) (requiring persons entering Pentagon Reservation to pro-
                       UNITED STATES v. MITCHELL                          3
vide identification on request). See Atwater v. City of Lago Vista, 532
U.S. 318 (2001) (finding commission of criminal offenses, including
misdemeanors, sufficient for warrantless arrest).*

   Mitchell contends the district court erred in admitting a statement
he made during booking after he had invoked his right to counsel. The
constitutional protection against compelled self-incrimination also
includes a right to have counsel present during custodial interrogation.
See Miranda, 384 U.S. at 474 (1966). "[A]n accused . . . having
expressed his desire to deal with the police only through counsel, is
not subject to further interrogation by the authorities until counsel has
been made available to him, unless the accused himself initiates fur-
ther communication, exchanges, or conversations with the police."
Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). Questions nor-
mally attendant to arrest and custody do not constitute interrogation
for Miranda purposes. See South Dakota v. Neville, 459 U.S. 553, 564
n.15 (1983); Rhode Island v. Innis, 446 U.S. 291, 301 (1980). We find
the record amply supports the district court’s finding that Mitchell’s
statement was made voluntarily and was not elicited through interro-
gation. Thus, the court did not err in refusing to suppress the state-
ment.

   Accordingly, we affirm Mitchell’s conviction and four month sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                              AFFIRMED

   *Mitchell’s contention that the search incident to his warrantless arrest
was unconstitutional is irrelevant to an analysis of whether his suppres-
sion motion should have been granted because the only item recovered
from the search, a cigarette lighter, did not incriminate him. Neverthe-
less, once the officers had probable cause to arrest, a search incident to
arrest was properly commenced. See United States v. Miller, 925 F.2d
695, 698-99 (4th Cir. 1991).